Memorandum: Supreme Court properly granted plaintiffs’ motion for a preliminary injunction restraining defendant from interfering with plaintiffs’ rights as owners of a patent for an infrared radiation apparatus for de-icing aircraft. Plaintiffs sufficiently established a likelihood of success on the merits, irreparable harm if injunctive relief is not granted and a balancing of the equities in their favor (see, Aetna Ins. Co. v Capasso, 75 NY2d 860, 862; Grant Co. v Srogi, 52 NY2d 496, 517; Town of Porter v Chem-Trol Pollution Servs., 60 AD2d 987, 988).
At this stage, we reject defendant’s contention that plaintiffs cannot succeed on the merits. Defendant contends that, as officers of defendant corporation, plaintiffs Chew and Seel owed a fiduciary duty not to divert a corporate opportunity from defendant and an obligation to assign all rights to inventions and patents to the corporation (see, Grip Nut Co. v Sharp, 150 F2d 192, cert denied 326 US 742; Kennedy v Wright, 676 F Supp 888, affd 867 F2d 616; Great Lakes Press Corp. v Froom, 695 F Supp 1440). New York has not adopted, the rule announced in those cases (see, Cahill v Regan, 5 NY2d 292), and, in any event, defendant failed to show that Chew or Seel had sufficient control over the management of the corporation or exercised the power of a president or chief executive officer to come within that rule. (Appeal from Order of Supreme Court, Erie County, Howe, J. — Preliminary Injunction.) Present — Denman, P. J., Lawton, Wesley, Doerr and Balio, JJ.